******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      KARIN LAWRENCE v. MANUEL CORDS
                 (AC 36589)
                 Lavine, Sheldon and Keller, Js.
        Argued May 13—officially released August 11, 2015

  (Appeal from Superior Court, judicial district of
             Litchfield, Gallagher, J.)
  Gregory T. Nolan, with whom, on the brief, was Patsy
M. Renzullo, for the appellant (defendant).
   Mark H. Swerdloff, with whom, on the brief, was
Ileen P. Swerdloff, for the appellee (plaintiff).
                          Opinion

   SHELDON, J. The defendant, Manuel Cords, appeals
from the postdissolution judgment of the trial court
finding him in contempt for failing to comply with cer-
tain court orders regarding the parties’ real property.
The defendant claims that the court erred in granting
the motion for contempt filed by the plaintiff, his former
wife, Karin Lawrence, in that (1) in so doing, it imper-
missibly modified the property distribution ordered at
the time of dissolution, and (2) it improperly determined
that he wilfully violated the court’s orders. We disagree
with the defendant’s contention that the court improp-
erly modified the property distribution ordered in the
dissolution judgment, concluding instead that the court
properly clarified its orders regarding the parties’ real
property. We further conclude that the orders issued
at the time of the dissolution judgment were not so
clear as to support a finding that the defendant wilfully
failed to comply with them. We therefore reverse the
trial court’s judgment of contempt, but affirm the judg-
ment in all other respects.
  The marriage of the parties was dissolved on Novem-
ber 19, 2013. Pursuant to that judgment, the court, Gal-
lagher, J., issued various orders regarding the parties’
marital property. With respect to their real property,
the court ordered, inter alia:
  ‘‘7. Upon payment of $246,000 by the defendant to
the plaintiff as set forth herein, the plaintiff shall quit-
claim all her right, title and interest in 61 Colebrook
Road to the defendant. The defendant shall hold the
plaintiff harmless on all notes and mortgages regarding
the Colebrook properties. . . .
   ‘‘8. The defendant shall pay to the plaintiff the sum
of $246,000 within 60 days of notice of this decision.
Should the defendant fail to pay the sum of $246,000
to the plaintiff in the time period allotted, the defendant
shall take whatever steps necessary to remove the cloud
on the title he caused to be placed in the name of Sibling
Associates, and the parties shall immediately thereafter
cause 61 Phelps Road to be placed on the market. The
sales price will be determined by the real estate broker.
Upon sale of the subject property, the proceeds shall
be paid out as follows: payment in full of the Webster
Bank mortgage; $246,000 plus interest on said sum at
the legal rate to the plaintiff; remainder to the defen-
dant. Said interest begins running sixty days from the
date of this decision.’’1
  On January 27, 2014, the plaintiff filed a motion for
contempt on the ground that the defendant had failed to
comply with the above-referenced orders of the court.
Specifically, she alleged that more than sixty days had
passed since the date of the dissolution judgment, but
that the defendant had not paid her the ordered sum
of $246,000, nor had the defendant taken any steps to
list the subject property for sale. She claimed that the
defendant failed to hold her harmless for the mortgage
on the property and that she had paid it for the months
of December, 2013, and January, 2014. She thus asked
the court to find the defendant in contempt, ‘‘together
with appropriate orders, including a reasonable attor-
ney fee necessitated by the requirement that she file
this motion.’’
   The court, Gallagher, J., held a hearing on the plain-
tiff’s motion for contempt on February 10, 2014, at
which both parties testified. Following that testimony
and oral argument by attorneys for both parties, the
court ruled from the bench, finding the defendant in
contempt because he did not pay the mortgage on the
property or put the house on the market. The court
explained: ‘‘[H]e is responsible to pay the mortgage. In
other words, when I said she’s not responsible to make
these payments, he’s responsible to make the pay-
ments.’’ The court further found that the defendant has
assets and thus the ability to make the payments. The
court ordered that the house be put on the market
within seven days and that the defendant pay the prop-
erty taxes on the property. The court held: ‘‘Now, he
has assets to pay her; he can either do that or he—he
can do one of two things in seven days. He can either
pay her the $246,000 plus the money that he owes on
the mortgage payments that she made or he can start
paying—he can put it on the market within seven days,
and he can also pay the taxes that are owed and pay
the monthly payments on the mortgage.’’ The court also
ordered the defendant to pay attorney’s fees in the
amount of $800 for the plaintiff’s attorney. This
appeal followed.
                            I
   The defendant first claims that, in granting the plain-
tiff’s motion for contempt, the trial court impermissibly
modified the property distribution set forth in the disso-
lution judgment. We disagree.
  It is well settled that ‘‘[a] court . . . does not have
the authority to modify the division of property once the
dissolution becomes final.’’ (Internal quotation marks
omitted.) Stechel v. Foster, 125 Conn. App. 441, 446–47,
8 A.3d 545 (2010), cert. denied, 300 Conn. 904, 12 A.3d
572 (2011). ‘‘[C]ourts have continuing jurisdiction [how-
ever] to fashion a remedy appropriate to the vindication
of a prior . . . judgment . . . pursuant to [their]
inherent powers . . . . When an ambiguity in the lan-
guage of a prior judgment has arisen as a result of
postjudgment events, therefore, a trial court may, at
any time, exercise its continuing jurisdiction to effectu-
ate its prior [judgment] . . . by interpreting [the]
ambiguous judgment and entering orders to effectuate
the judgment as interpreted . . . . In cases in which
execution of the original judgment occurs over a period
of [time], a motion for clarification is an appropriate
procedural vehicle to ensure that the original judgment
is properly effectuated. . . .
  ‘‘Although a trial court may interpret an ambiguous
judgment, this court has emphasized that a motion for
clarification may not . . . be used to modify or to alter
the substantive terms of a prior judgment . . . and we
look to the substance of the relief sought by the motion
rather than the form to determine whether a motion is
properly characterized as one seeking a clarification or
a modification. . . .
   ‘‘In order to determine whether the trial court prop-
erly clarified ambiguity in the judgment or impermissi-
bly modified or altered the substantive terms of the
judgment, we must first construe the trial court’s judg-
ment. It is well established that the construction of a
judgment presents a question of law over which we
exercise plenary review. . . . In construing a trial
court’s judgment, [t]he determinative factor is the inten-
tion of the court as gathered from all parts of the judg-
ment. . . . The interpretation of a judgment may
involve the circumstances surrounding the making of
the judgment. . . . Effect must be given to that which
is clearly implied as well as to that which is expressed.
. . . The judgment should admit of a consistent con-
struction as a whole. . . . In addition . . . because
the trial judge who issues the order that is the subject
of subsequent clarification is familiar with the entire
record and, of course, with the order itself, that judge
is in the best position to clarify any ambiguity in the
order. For that reason, substantial deference is
accorded to a court’s interpretation of its own order.
. . . Accordingly, we will not disturb a trial court’s
clarification of an ambiguity in its own order unless
the court’s interpretation of that order is manifestly
unreasonable.’’ (Citations omitted; internal quotation
marks omitted.) Bauer v. Bauer, 308 Conn. 124, 130–32,
60 A.3d 950 (2013).
  Although paragraphs 7 and 8 of the dissolution judg-
ment, as quoted previously, do not explicitly require the
defendant to pay the mortgage on the subject property,
those provisions must be construed in a manner consis-
tent with the dissolution judgment as a whole. Para-
graph 11 of the dissolution judgment provides: ‘‘All
debts on the plaintiff’s financial affidavit, excluding the
Webster Bank mortgage, are to be paid by the plaintiff,
and she shall hold the defendant harmless thereon.’’
Because the court absolved the plaintiff from paying
the mortgage at issue, it is implied that the defendant
would be responsible for paying it going forward.
Indeed, during the contempt hearing, the court repeat-
edly indicated that that had been its intention.2 Thus,
read in its entirety, the dissolution judgment places on
the defendant the responsibility to pay the monthly
mortgage on the former marital home until he either
bought out the plaintiff’s interest by paying her
$246,000, or sold it. The trial court’s clarification of its
own previous order in this regard cannot be construed
as manifestly unreasonable. Moreover, in looking to the
substance of the relief sought by the plaintiff’s motion,
it clearly sought enforcement of the judgment, not modi-
fication, or even clarification. We thus conclude that
the trial court’s order did not alter the substantive terms
of the judgment and, therefore, did not constitute an
improper modification of the judgment.
                             II
  The defendant also claims that the court improperly
found him in contempt. Specifically, he claims that
because the dissolution judgment did not clearly require
him to pay the mortgage on the property until he either
bought out the plaintiff’s interest or sold the property,
his failure to comply with these orders could not have
been wilful so as to provide a proper basis for the
court’s finding of contempt. He also claims that the
court’s determination that he wilfully violated its order
to list the property within sixty days of the date of
dissolution was improper because the burden to list
the property, pursuant to the dissolution judgment, was
not his alone, but was the responsibility of both parties.
We agree with both of the defendant’s claims.
   ‘‘[O]ur analysis of a judgment of contempt consists
of two levels of inquiry. First, we must resolve the
threshold question of whether the underlying order con-
stituted a court order that was sufficiently clear and
unambiguous so as to support a judgment of contempt.
. . . This is a legal inquiry subject to de novo review.
. . . Second, if we conclude that the underlying court
order was sufficiently clear and unambiguous, we must
then determine whether the trial court abused its discre-
tion in issuing, or refusing to issue, a judgment of con-
tempt, which includes a review of the trial court’s
determination of whether the violation was wilful or
excused by a good faith dispute or misunderstanding.’’
(Citations omitted.) In re Leah S., 284 Conn. 685, 693–
94, 935 A.2d 1021 (2007).
   ‘‘Civil contempt is committed when a person violates
an order of court which requires that person in specific
and definite language to do or refrain from doing an
act or series of acts. . . . A sufficiently clear and unam-
biguous [order] is a necessary prerequisite for a finding
of contempt because [t]he contempt remedy is particu-
larly harsh . . . and may be founded solely upon some
clear and express direction of the court. . . . It is also
logically sound that a person must not be found in
contempt of a court order when ambiguity either ren-
ders compliance with the order impossible, because it
is not clear enough to put a reasonable person on notice
of what is required for compliance, or makes the order
susceptible to a court’s arbitrary interpretation of
whether a party is in compliance with the order. . . .
[W]here parties under a mandatory judgment could be
subjected to punishment as contemnors for violating
its provisions, such punishment should not rest upon
implication or conjecture, but the language declaring
such rights should be clear, or imposing burdens spe-
cific and unequivocal so that the parties may not be
misled thereby.’’ (Citations omitted; emphasis in origi-
nal; internal quotation marks omitted.) Parisi v. Parisi,
315 Conn. 370, 382, 107 A.3d 920 (2015).
                                    A
   The defendant claims that because the dissolution
judgment did not clearly require him to pay the mort-
gage on the parties’ property, his failure to do so could
not have been construed as wilful noncompliance, as
required for the entry of a judgment of contempt. He
argues that he believed that the hold harmless language
contained in paragraph 7 of the dissolution judgment
applied in the event that he purchased the plaintiff’s
interest in the property. Although we agree with the
defendant that the dissolution judgment did not explic-
itly require him to pay the mortgage, it did, when read
in its entirety, imply that he was required to pay it.
As previously noted, however, a finding of contempt,
cannot ‘‘ ‘rest upon implication’ . . . .’’ Id. Because the
order was not clear, we must conclude that the defen-
dant’s failure to comply with it could not have been
wilful and, thus, that the court’s finding of contempt
on that basis was improper.
                                    B
  The defendant also challenges the court’s finding of
contempt that was based on his alleged failure to list
the house for sale. In that regard, the court found: ‘‘[The
defendant] is in contempt . . . because he did have
the option of putting the house on the market, but he
didn’t do that within the time period he was told. He
didn’t move fast, and he’s dillying and dallying with
that.’’ The dissolution judgment provided that, if the
defendant opts not to buy out the plaintiff within sixty
days of the date of judgment, ‘‘the parties shall . . .
cause 61 Phelps Road to be placed on the market.’’
(Emphasis added.) Because the dissolution judgment
placed the burden to list the property on both parties,
the court improperly found the defendant in contempt
for failing to list the property himself.
   The judgment is reversed only as to the finding of
contempt and the case is remanded with direction to
deny the contempt motion and to vacate the award of
attorney’s fees. The judgment is affirmed in all other
respects.
      In this opinion the other judges concurred.
  1
   It is evident from the dissolution judgment that the trial court’s use of
the term ‘‘Colebrook Properties’’ is a reference to the marital home at 61
Phelps Road, including the ten acre plot of land on which that home is
located, as well as additional land ‘‘in the immediate vicinity of 61 Phelps
Road’’ purchased during the course of the marriage.
  In his brief to this court, the defendant represents: ‘‘It should be noted
that, in the Superior Court’s orders of November 19, 2013, there is no mention
of 61 Phelps Road in any of the property considered by the Superior Court;
the only mention was of 61 Colebrook Road in the orders at the end of the
memorandum of decision.’’ (Emphasis in original.) In fact, the trial court
references 61 Phelps Road five times in its memorandum of decision.
  2
    During the contempt hearing, the court remarked, inter alia, ‘‘I think it’s
pretty clear that he was supposed to be paying the—the mortgage payments.’’
Later in the hearing, the court explained, ‘‘[I]t’s in the—it is what is in the
judgment is that she’s ordered to pay the expenses on her financial affidavit
with the exception of the mortgage. That’s part of the judgment.’’ The court
reiterated, ‘‘I know what I wrote. She wasn’t to pay the mortgage; he was
to pay the mortgage.’’